 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------------------X
 LEVAN EASLEY,                                                           Docket No.: 20-CV-5748

                                     Plaintiff,

                   -against-                                             VERIFIED COMPLAINT

 THE UNITED STATES OF AMERICA, ROSA JAMISON
 a/k/a ROSA M. JAMIESON, and KENNETH ANDERSON,

                                      Defendants.
 --------------------------------------------------------------------X
        Plaintiff, LEVAN EASLEY, by and through his attorneys, WILLIAM SCHWITZER &

ASSOCIATES, P.C., as and for his cause(s) of action, hereby alleges, upon information and belief,

as follows:

                                                JURISDICTION
        1.       This action arises under 28 U.S.C. §§ 1346, et seq. (“Federal Tort Claims Act”) and

this court has subject-matter jurisdiction pursuant to 39 U.S.C.A. § 409 and 28 U.S.C. § 1331.

        2.       This Court has supplemental subject-matter jurisdiction over defendant ROSA

JAMISON a/k/a ROSA M. JAMIESON pursuant to 28 U.S.C. § 1367(a).

        3.       This Court has supplemental subject-matter jurisdiction over defendant KENNETH

ANDERSON pursuant to 28 U.S.C. § 1367(a).

                                                  THE PARTIES
        4.       Plaintiff LEVAN EASLEY was and still is a citizen of the State of New York.

        5.       That in accordance with a cause of action under 28 U.S.C. §§ 2671, et seq., a proper

defendant in this action is THE UNITED STATES OF AMERICA.

        6.       That at all times hereinafter alleged, and upon information and belief, the United

Stated Post Office, is a federal agency of defendant THE UNITED STATES OF AMERICA

pursuant to 28 U.S.C. §§ 2671, et seq.

        7.       That at all times hereinafter alleged, and upon information and belief, the United
Stated Postal Service, is an independent establishment of the executive branch of the federal

government of defendant THE UNITED STATES OF AMERICA.

       8.      That at all times hereinafter alleged, and upon information and belief, the United

Stated Postal Service, a federal agency of defendant THE UNITED STATES OF AMERICA,

owned a motor vehicle bearing New York registration number 8870850.

       9.      That at all times hereinafter alleged, and upon information and belief, MARGARET

DAMBROSIO a/k/a MARGARET D’AMBROSIO, was and/or still is an employee of the United

States Postal Service which is a federal agency of defendant THE UNITED STATES OF

AMERICA.

       10.     That at all times hereinafter alleged, and upon information and belief, MARGARET

DAMBROSIO a/k/a MARGARET D’AMBROSIO, in the course of his/her employment, operated,

maintained, managed and/or controlled the motor vehicle bearing New York registration number

8870850 with the knowledge, permission and consent of his/her employer, the United States Postal

Service, a federal agency of defendant THE UNITED STATES OF AMERICA.

       11.     Upon information and belief, defendant ROSA JAMISON a/k/a ROSA M.

JAMIESON is a citizen of the State of New York.

       12.     Upon information and belief, defendant KENNETH ANDERSON is a citizen of the

State of Georgia.

                    AS AND FOR PLAINTIFF’S FIRST CAUSE OF ACTION
                             AGAINST ALL DEFENDANTS


       13.     That on January 24, 2019, plaintiff LEVAN EASLEY was a passenger of a motor

vehicle bearing New York registration number RGB8850.

       14.     That on January 24, 2019, defendant ROSA JAMISON a/k/a ROSA M.

JAMIESON was the operator of a motor vehicle bearing New York registration number RGB8850.
       15.    That on January 24, 2019, defendant KENNETH ANDERSON was the owner of a

motor vehicle bearing New York registration number RGB8850.

       16.    That at all times hereinafter alleged, defendant ROSA JAMISON a/k/a ROSA M.

JAMIESON maintained, managed, and/or controlled the motor vehicle bearing New York

registration number RGB8850.

       17.    That at all times hereinafter alleged, defendant KENNETH ANDERSON

maintained, managed, and/or controlled the motor vehicle bearing New York registration number

RGB8850.

       18.    That on January 24, 2019, defendant ROSA JAMISON a/k/a ROSA M.

JAMIESON operated the motor vehicle bearing New York registration number RGB8850 with the

knowledge, permission, and/or consent of its owner, defendant KENNETH ANDERSON.

       19.    That on January 24, 2019, defendant ROSA JAMISON a/k/a ROSA M.

JAMIESON operated the motor vehicle bearing New York registration number RGB8850 within

the scope of his/her employment with defendant, KENNETH ANDERSON.

       20.    That on January 24, 2019, non-party MARGARET DAMBROSIO a/k/a

MARGARET D’AMBROSIO was the operator of a motor vehicle bearing New York registration

number 8870850.

       21.    That on January 24, 2019, non-party MARGARET DAMBROSIO a/k/a

MARGARET D’AMBROSIO operated the motor vehicle bearing New York registration number

8870850 within the scope of his/her employment with the United States Postal Service, which is a

federal agency of defendant THE UNITED STATES OF AMERICA.

       22.     That on January 24, 2019, non-party MARGARET DAMBROSIO a/k/a

MARGARET D’AMBROSIO operated the motor vehicle bearing New York registration number

8870850 with the knowledge, permission, and/or consent of its owner, the United States Postal

Service, which is a federal agency of defendant THE UNITED STATES OF AMERICA.
           23.   That at all times hereinafter mentioned, Pennsylvania Avenue at near or its

intersection with Linden Boulevard, in the County of Kings, City and State of New York, was and

still is a public highway used extensively by the public in general.

           24.   That on January 24, 2019, at the aforesaid location, the aforesaid motor vehicles

came in contact with one another.

           25.   That the aforesaid accident and injuries resulting therefrom were due to the reckless,

careless, and/or negligent manner in which the defendants owned, operated, maintained, managed,

and/or controlled their motor vehicles without plaintiff LEVAN EASLEY contributing in any way

thereto.

           26.   That by reason of the negligence of the defendants, plaintiff LEVAN EASLEY was

severely injured, became sick sore lame and disabled, suffered, still suffers and will continue to

suffer bodily injuries, physical pain and disability.

           27.   That by reason of the foregoing, plaintiff LEVAN EASLEY was compelled to and

did necessarily require medical aid and attention, and did necessarily pay and become liable therefor

for medical care and medicines and upon information and belief, plaintiff LEVAN EASLEY will

necessarily incur similar expenses in the future.

           28.   That by reason of the foregoing, the plaintiff LEVAN EASLEY has been unable to

attend to his/her usual occupation in the manner required.

           29.   That by reason of the wrongful negligent and unlawful actions of the defendants as

aforesaid, the plaintiff, LEVAN EASLEY sustained serious injuries as defined in New York

Insurance Law § 5102(d) and has sustained economic loss greater than basic economic loss as

defined in New York Insurance Law § 5102.

           30.   An Administrative Claim pursuant to 28 U.S.C.A. §2675(a) was filed with the

United States Postal Service on or about February 12, 2019. A copy of Plaintiff’s “SF-95” is

annexed hereto as Exhibit “A”.
        31.     That the aforesaid Administrative Claim was reviewed and denied by the United

States Postal Service, a federal agency of defendant THE UNITED STATES OF AMERICA, by

correspondence dated November 17, 2020. A copy of the claim denial letter dated November 17,

2020 is annexed hereto as Exhibit “B”.

        32.     That one or more of the exceptions of New York Civil Practice Law & Rules §§

1602, et seq. apply to the within action.

        33.     That by reason of the wrongful, negligent and unlawful actions of the United States

Postal Service, a federal agency of defendant THE UNITED STATES OF AMERICA, its

employee, and of defendants, ROSA JAMISON a/k/a ROSA M. JAMIESON and KENNETH

ANDERSON, plaintiff LEVAN EASLEY sustained serious injuries and damages in the sum of

TEN MILLION ($10,000,000.00) DOLLARS.

        WHEREFORE, plaintiff demands a judgment against the defendants in the sum of TEN

MILLION ($10,000,000.00) DOLLARS all together with costs and disbursements of this action.

Pursuant to Fed. R. Civ. P. 38(b) and 5(d), Plaintiff hereby demands that a jury be the trier (1) for

all triable issue(s) in said action, and/or (2) for all issue(s) which are to be determined by the trier of

fact. If any of the above issue(s) are determined by the Court, or determined via stipulation on

consent of plaintiff, to be tried only before a Judge and not before a jury, then plaintiff formally

demands a jury be the trier for all other and/or remaining (1) triable issue(s) in said action, and/or

(2) issue(s) which are to be determined by the trier of fact.

Dated: New York, New York
       November 25, 2020

                                                 WILLIAM SCHWITZER & ASSOCIATES, P.C.


                                               /s/ Albert K. Kim
                                                  By: Albert K. Kim, Esq.
                                                 Attorneys for Plaintiff
820 Second Avenue
New York, NY 10017
(212) 685-7800
Our File No.: SMI19-003
STATE OF NEW YORK  }
                   } SS:
COUNTY OF NEW YORK }


       I, the undersigned, an attorney admitted to practice in the Federal Courts of New York State,

including the Eastern District of the United States District of New York, state under penalty of

perjury that I am one of the attorneys for the plaintiff in the within action; I have read the foregoing

COMPLAINT and know the contents thereof; the same is true to my own knowledge, except as to

the matters therein stated to be alleged on information and belief, and as to those matters I believe

to be true. The reason this verification is made by me and not by my client(s), is that my client(s)

are not presently in the County where I maintain my offices. The grounds of my belief as to all

matters not stated upon my own knowledge are the materials in my file and the investigations

conducted by my office.


Dated: New York, New York
       November 25, 2020

                                               /S/ Albert K. Kim
                                               ALBERT K. KIM, ESQ.
Docket No.: 20-CV-5748
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
======================================================================
LEVAN EASLEY,

                         Plaintiff,

            -against-

THE UNITED STATES OF AMERICA, ROSA JAMISON a/k/a ROSA M. JAMIESON, and
KENNETH ANDERSON,

                      Defendants.
======================================================================

                              VERIFIED COMPLAINT

======================================================================
                 WILLIAM SCHWITZER & ASSOCIATES, P.C.
                           Attorneys for Plaintiff
                             LEVAN EASLEY
                          820 SECOND AVENUE
                          NEW YORK, N.Y. 10017
                              (212) 685-7800
